Citation Nr: 1812369	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee degenerative joint disease (DJD), including status-post right knee surgery, (claimed as bilateral knees).

2.  Entitlement to service connection for a bilateral leg condition.

3.  Entitlement to service connection for a bilateral ankle condition.

4.  Entitlement to service connection for a bilateral finger (all 10 digits) condition.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to service connection for hyperopia/presbyopia (claimed as bilateral eye condition).

8.  Entitlement to service connection for a right thigh condition.

9.  Entitlement to service connection for a left thigh condition.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for a liver condition and hepatitis C.

12.  Entitlement to service connection for arthritis of the whole body.

13.  Entitlement to service connection for a lower back condition.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and memory loss.

16.  Entitlement to service connection for traumatic nervous condition, to include damage to head.

17.  Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Mary McKie, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Due to the Veteran's actual place of residence, jurisdiction currently resides at the RO in Roanoke, Virginia.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript of the proceeding is of record.

As will be explained below, the claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and memory loss, and his claimed traumatic nervous condition, to include damage to his head, require further development before the Board can make a determination, so the Board is remanding these issues to the AOJ.


FINDINGS OF FACT

1.  During his May 2017 Board hearing, the Veteran indicated, on the record, that he wished to withdraw his service connection claims for a bilateral leg condition, bilateral ankle condition, right thigh condition, left shoulder, hyperopia/presbyopia (claimed as a bilateral eye condition), whole body arthritis, a lower back condition, PTSD, and shortness of breath.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a bilateral finger condition, to include arthritis of the hands.

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of right shoulder condition.

4.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of left thigh condition.

5.  The Veteran's bilateral knee condition, including status-post right knee surgery, is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.

6.  The medical evidence of record does not establish that the Veteran's hepatitis C and/or liver condition was caused or aggravated by his active military service.

7.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a bilateral leg condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a bilateral ankle condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim of entitlement to service connection for a right thigh condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim of entitlement to service connection for a left shoulder condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim of entitlement to service connection for hyperopia/presbyopia (claimed as a bilateral eye condition) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim of entitlement to service connection for arthritis of the whole body have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim of entitlement to service connection for a lower back condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the claim of entitlement to service connection for shortness of breath have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

10.  The criteria for service connection for a bilateral finger (all 10 digits) condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

11.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

12.  The criteria for service connection for a left thigh condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

13.  The criteria for service connection for bilateral knee DJD, including status-post right knee surgery, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

14.  The criteria for service connection for a liver condition and hepatitis C have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

15.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Service Connection Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During his May 2017 Board hearing, the Veteran indicated, on the record, that he wished to withdraw his service connection claims for a bilateral leg condition, bilateral ankle condition, right thigh condition, left shoulder condition, hyperopia/presbyopia (claimed as a bilateral eye condition), whole body arthritis, a lower back condition, PTSD, and shortness of breath.  As the Board had not yet issued a decision with respect to these service connection claims, the criteria have been met for withdrawal of these appeals.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2011 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective duties in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was also afforded ample notice of the applicable law and requirements for substantiating his claims in the March 2014 Statement of the Case (SOC), as well in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, buddy statements, and his written statements.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded VA compensation examinations and opinions were provided in support of his claim.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that, to date, the Veteran has not been provided with a VA compensation examination addressing his service connection claims for a bilateral finger all 10 digits), right shoulder, left thigh, and liver condition/hepatitis C.  Regulations provide that VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In service connection claims, such as is the case here, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, an examination is not necessary to adjudicate the Veteran's service connection claims for the aforementioned disabilities.  As indicated in the discussion below, there is no evidence of an injury or other incident in service resulting in his current disabilities.  Further, his statements are also the only indication that his asserted disabilities may have been related to his active military service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  Moreover, since the beginning of the period on appeal, the weight of the evidence demonstrates no indication of a current diagnosis of a bilateral finger, right shoulder, or left thigh condition.  While there is an indication that the Veteran has, or had, a current diagnosis of hepatitis C, there is no indication that this condition may be related to his service or another service-connected disability.  Therefore, no examination is required.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

IV.  Bilateral Finger, Right Shoulder, and Left Thigh Conditions

Generally, in order to establish direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303.

In this case, the Veteran seeks entitlement to service connection for bilateral finger, right shoulder, and left thigh conditions.  Here, however, a current diagnosis has not been established for any of these claimed conditions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  Turning to review of the medical evidence of record shows that the Veteran's STRs do not contain any complaints of, treatment for, or a diagnosis of bilateral finger, right shoulder, and/or left thigh condition in service.  More importantly, however, relevant post-service medical records do not document a diagnosis for any of these conditions.  See, e.g., May 2017 Board Hearing Tr. at 7 (indicating that the Veteran has never received any medical treatment for his hands and no doctor has ever diagnosed him with arthritis); Id. at 19 (indicating that after his shoulder "broke" during service, he never received any medical treatment during or post-service); Id. at 24 (indicating that after his left thigh was stabbed while his ship was stranded in Greece, he never received any medical treatment during or post-service).  Similarly, while the Veteran's post-service medical records reflect that he has received treatment for several other conditions, these records do not show treatment for, or diagnosis of, any bilateral finger (all 10 digits), right shoulder, and/or left thigh condition.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Therefore, as the evidence of record shows that the Veteran does not have a current disability, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a bilateral finger, right shoulder, and/or left thigh condition, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has these claimed conditions, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claims for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a bilateral finger, right shoulder, and/or left thigh condition falls outside the realm of common knowledge of a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that a layperson can provide an account of symptoms but not a diagnosis that requires medical knowledge).  Consequently, his statements as to a current diagnosis of any of these conditions are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a bilateral finger, right shoulder, and/or left thigh condition, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Service Connection for Bilateral Knee DJD

This Veteran is claiming entitlement to service connection for bilateral knee DJD, which he contends is attributable to the "strenuous activity and exercise" during his active military service.  See Board Hearing Tr. at 5.

His post-service treatment records establish that he has a current diagnosis of bilateral knee DJD.  See, e.g., May 2012 VA Examination Report.  Consequently, there is probative (i.e. competent and credible), medical evidence of his claimed disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to the Veteran's claim.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this case, the first mention of a bilateral knee condition in the medical evidence of record is over 30 years after separation from service, which is well beyond the permissible presumptive period.  Similarly, diagnostic testing in May 2012 revealed DJD in both knees, which is likewise well beyond the permissible presumptive period.  Finally, while the Veteran indicated that he had right knee surgery in 1980 or thereabouts, these records have not been associated with the claims file.  See Hearing Tr. at 6; see also May 2012 VA Examination Report (reporting right knee surgery "about 20 years ago").  Therefore, the Board concludes that service connection, on a presumptive basis, for bilateral knee DJD is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

An STR dated August 23, 1974 shows that the Veteran complained of bilateral knee pain.  Physical evaluation at the time revealed full range of motion and no swelling or tenderness was noted.  This is the only complaint of symptoms related to a knee condition that is documented in the STRs.  Moreover, the Veteran's June 1976 separation examination was normal and the corresponding report of medical history reflects that he denied having had, or presently having, any knee problems.

In fact, the earliest post-service medical record demonstrating that the Veteran complained of, or was treated for, a knee condition was in 2011, which is many years after his separation from active duty.  See Social Security Administration (SSA) Examination Report at 10 (identifying a November 2011 X-ray of the left knee, which was negative without degenerative changes).  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced bilateral knee symptoms during his active military service, which have continued since his separation from service.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced pain in his knees since his service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability, his explicit denial of knee problems during the separation examination and on the report of medical history, and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a bilateral knee disability is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303(b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, an August 1974 STR shows the Veteran reported bilateral knee pain.  However, there is no other mention of any complaints of, or treatment for, a bilateral knee condition within the remaining STRs.  Following the Veteran's separation, the earliest documented evidence of any complaints or treatment for any knee condition was over 30 years after his separation from service.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA compensation examination in May 2012, where the examiner documented the Veteran's reported medical history, including his report of right knee surgery "about 20 years ago", and identified a current diagnosis of bilateral knee DJD.  Following review of the pertinent medical evidence, the examiner concluded that it is less likely as not that the Veteran's bilateral knee condition was caused by or a progression of the condition he was treated for during service.  In support of this determination, the examiner indicated that there is a lack of chronological evidence of a knee condition linked to service.  Specifically, the examiner first noted that: (1) the Veteran only had one visit documented for knee pain and no serious injury was found; (2) the separation examination showed no problems with his knees; and, (3) current post-service medical records, going back to August 2010, show no complaints or treatment for knee pain.  Next, the examiner indicated that the Veteran's current diagnosis of DJD is a different disease process than shown during service and it would have been very unlikely that he would have DJD has a young man in 1974. 

For these reasons, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for bilateral knee DJD, including status-post right knee surgery.  The Veteran was eventually diagnosed with this condition many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claim, there also has not been the required attribution of this condition to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's bilateral knee DJD has not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  He, as mentioned, is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, he is not competent to offer an opinion on the etiology of his current seizure condition because, as stated, of its medical complexity.  Determining the origins of this type of condition requires specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, supra.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The VA examiner's medical opinion is clearly against the claim, not instead supportive of it.

As the preponderance of the evidence is against a finding that the Veteran's bilateral knee DJD, including status-post right knee surgery, is etiologically related to his active military service, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Service Connection for Liver Condition and Hepatitis C

The Veteran is also claiming entitlement to service connection for a liver condition and hepatitis C, which he contends is attributable to his active military service.  See Veteran's April 2012 Statement (stating that he acquired hepatitis C while in the military from being "skinned up and applying first aid to others that were bleeding and skinned up"); see also Board Hearing Tr. at 26 (stating his belief that his hepatitis C was caused by someone else's blood mixing with his).

Initially, his post-service treatment records establish that he has a current diagnosis of hepatitis C.  See, e.g., VA Treatment Record dated Sept. 15, 2010 (indicating that the Veteran learned he was Hepatitis C positive two years ago while donating blood).  Thus, there is probative (i.e. competent and credible), medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to the Veteran's claim.

Regarding direct incurrence, the Veteran's STRs contain no complaints, treatment for, or diagnosis of hepatitis C or any other liver condition.  Following separation from service, the earliest documented evidence of any complaints or treatment for any such condition was over 30 years after his separation.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

While the Veteran alleges that his hepatitis C was a result of his blood being mixed with the blood of his compatriots during combat, a personnel inter-exchange system response date June 26, 2012 indicates that he was not exposed to a military hostile environment and/or combat during service.  Moreover, the evidence of record has documented the Veteran's alcohol use disorder and its relationship to his "ongoing liver damage."  See, e.g., VA Treatment Record dated Aug. 12, 2010.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a liver condition and hepatitis C.  Here, the Veteran was eventually diagnosed with these conditions over 30 years after his separation from service, and, although this fact, alone, is not reason enough to deny his claims, there also has not been the required attribution of these conditions to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, neither of these conditions have been attributed to his active military service by a competent and credible medical opinion.  Again, while the Veteran is competent to report symptoms that he perceives through his own senses, these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  To the extent he has attempted to establish the required nexus through his personal lay assertions, he is not competent to offer an opinion on the etiology of his liver condition, including hepatitis C, because, as stated, of its medical complexity.  Determining the origins of these types of conditions require specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and his active service.  See Jandreau, supra.

As the preponderance of the evidence is against finding that either the Veteran's claimed liver condition or hepatitis C is etiologically related to his active military service, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VII.  Service Connection for Bilateral Hearing Loss

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the probative medical evidence confirms that the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by VA regulation.  38 C.F.R. § 3.385.  Moreover, during VA audiological evaluation, the Veteran has consistently reported exposure to weapons fire at the range and during field exercises, which the Board accepts as credible evidence of noise exposure in service.  The Veteran's DD Form 214 shows that he served as a rifleman, machine gunner, and mortarman, which are all considered to have a high probable risk of exposure to high levels of noise and acoustic trauma.  In fact, the Veteran is already in receipt of service-connected for bilateral tinnitus on the basis of this in-service exposure.  Based on evidence of service in a military occupation consistent with exposure to high levels of noise and acoustic trauma, the remaining question before the Board is whether the Veteran's currently diagnosed hearing loss disability is related to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The service treatment records (STRs) contain audiometric findings suggestive of hearing loss with an onset during service.  At the time of the Veteran's June 1974 enlistment exam, no defects were specified with respect to his ears, and audiometric findings were within normal limits with no indication of hearing loss.  However, while his June 1976 separation examination notes hearing within normal limits in the right ear, his left ear reveal mild hearing loss at 6000 Hz, which indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting the threshold for normal hearing is from 0 to 20 dB and, therefore, higher threshold levels indicate some degree of hearing loss-even if not sufficient hearing loss to be considered an actual ratable disability according to 38 C.F.R. § 3.385).

The Veteran was afforded a VA audiological examination in May 2012, as well as in December 2016, where both examiners diagnosed bilateral hearing loss and tinnitus.  Both audiologists documented the Veteran's history of noise exposure during service and noted the lack of any reported noise exposure prior to or after service.  However, both examiners concluded that the Veteran's hearing loss was not at least as likely related to service.  Yet, despite these conclusions, both examiners further concluded that his tinnitus was etiologically related to service.

In March 2017, the Veteran submitted buddy statements in support of his service connection claim for hearing loss.  See Mr. D.C.'s Statement (service member indicating that for as long as he has known the Veteran, he has "had extremely bad hearing loss"); and, Veteran's Wife's Statement (indicating that she has been with him for 47 years and that "he could never hear very well anymore" after separation from the Marine Corps); see also Wife's Apr. 2012 Statement (reporting that she noticed the Veteran's hearing loss ever since he left the military)

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  The Veteran was exposed to loud weapons fire noises in service.  The lay and medical evidence shows that he now has bilateral hearing loss, as well as is service-connected for bilateral tinnitus.  The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the VA examiners reached a negative conclusion with respect to the etiology of the hearing loss, both audiologists indicated that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss.  Since tinnitus is a symptom of hearing loss and the Veteran is competent to report that tinnitus existed during service, then it is at least as likely as not that his hearing loss, to some extent, existed during service as well.  This could not be otherwise as tinnitus is a symptom of hearing loss.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

In the Board's opinion, the evidence supporting a finding that the Veteran's current hearing loss is etiologically related to his military service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's appeal, concerning the issue of entitlement to service connection for a bilateral leg condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for a bilateral ankle condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for a left shoulder condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for hyperopia/presbyopia (claimed as bilateral eye condition), is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for a right thigh condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for arthritis of the whole body, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for a lower back condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for PTSD, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for shortness of breath, is dismissed.

Entitlement to service connection for a bilateral finger condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for a left thigh condition is denied.

Entitlement to service connection for bilateral knee DJD, including status-post right knee surgery, (claimed as bilateral knees), is denied.

Entitlement to service connection for a liver condition and hepatitis C is denied.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination to address the nature and etiology of his acquired psychiatric disorder, other than PTSD, to include depression and memory loss, and his claimed traumatic nervous condition, to include damage to head.  As the record suggests a possible relationship between the Veteran's claimed disabilities and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Therefore, the Board finds remand for such examinations is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed acquired psychiatric disorder, other than PTSD, to include depression and memory loss, as well as his claimed traumatic nervous condition, to include damage to head.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify all psychiatric disorders found to be present, other than PTSD, to include depression and memory loss, which are documented in the medical evidence of record since May 1, 2011, including during the examination.

The examiner is also asked to address whether the source of the Veteran's memory loss may be, alternatively, due, at least in part, to a "traumatic nervous condition."

(b)  For each psychiatric disorder found, the examiner should provide an opinion regarding whether each disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


